By the court:

Copies of all the papers used upon the motion appealed from must be served with notice of the appeal; and in this district, similar copies must be furnished the judges on the argument of the appeal.
Morgan, P. J., said, however, that if the question was *309before him alone, he should not require service of copies of any of the papers which had been already served upon the adverse party, and which were on file in the clerk’s office.
The motion must be granted, with $10 costs, unless the appellant serves upon the defendant a copy of all the papers used on the motion in the county court, and pays the defendant $10 costs of this motion, within twenty days from the service of a copy of the order on this motion, with notice of appeal to the next general term of this court.